Honorable
       P. J.X088
County Auditor
Yontaguur, Temm
DCMUsir1




            fn your lottor   or                     you request        our
                                                   0tm or uontagua
                                                  the f’undrof
                                                  person employed
                                                 ution by the oounty
                                              ram whiah garmentr
would be mada 1                                 ributlon to poor
                                                   epe0lriOally 80
                                          asmua.ed a8 a taot that
                                         the mwlng roonm generally
                                         es am to beoome publio
                                          terminated.  Also, that
                                           given   are   unable   to
                                         eraitie8 or me.    our
                             sslonerr~   Court to that err00t.




                      8, oi Artio’le18 or that dooument       read88

          *aso. 6.   Baoh oounty in the Stat. may provldm
     in crushmanner aa may bo promorlbed by law, a Unnuai
     Labor poor noun   aad mrm,  rm  taking oar0 or,  numaging,
     ample irg snb supplying tba want6 of its lntllgent   and
     poor   I nhabltants.w
Eonorable y. J. Moss, Fagagr2


          section   t   or   Arti0h   11   th0re0r   ~~-0~id881

           "sea. t,    The osnrrtruotionof ialla, courthou8er
     and brfd@8     and the establf sbment of oounty poor house8
     and mm8,    and the lay&     out oonstruotlon and repairing
     of county roads ahall be provjded for by general laws,*
           In Seydler V. Border,  118 8, ;V, (26) 702, error
refused,  the oon8tltutionallty or the 8tltut80  ‘authotizil@
the oon8tnaotion of oounty hoapltals was suetalnod, The oare
and treatmnt or the slak wa8 thsre held to be 8 pub110 purpoeo
a8 dlrtinyiehad from a private ore end a proper subjeot       tar
the expenditure  or oounty funds.   Ba4, on June S!b* 1940, id
the case of The i!ouaingAuthority of the C$ty of Uallar T,
Elcginbotham, et al., not yet reported,   in:an opinion by
Jud&e Slatton, Coamisaloner, the 3upreme Court held oonetltu-
tional the Texar Eousirg kuthoritiee Law, hrtlolo 1269k,
Vernon'8 Ciril Statutes. It was there determined that the
provision of decent dwblllr,gsaixlother living aooomodatione
ior persons of low lnoom is a public purpose sod that pub110
funds my be used to ~aoqulrebulldig sites and ereot thereon
dwelling aocomodatlons to be rented at low rates to poor people.
          &ginning at pqg 851 of the ,?eporteof Attorney
General Looney, 1916-1918, wo find an oplnlon written by tha
late Chlsf Snetlos C. Ii!.Cureton, then Plrat Assistant Attorney
General, sustaining the oonstltutlonality of ii, 3. ITo,18,
Ch. 4, p. 4, :;ots35th Leg., 4th C. S., authori,zlnqthe ooun-
tier to expend their general funds for the purohaee of plantlag
seed which would then be sold on cxtdlt to rseidqcts or such
oountlea who were poor and unable to prooure sueh seed. It
war Judge Curstonfe opinion that tha purpose of uuah expenditure
was a publlo one.
           T&e purpose ror whloh your Comi.sslont?re~Court
propo8e8 to use these fund8 ir unquestionably a pub110 one
within Artiole 8, Yeotion 3, of our Constitution. Howarer ,
thi8 does not neoedsarlly nsan that the expenditure aan bo
laaA6. For, it ha8 been hrld by ov oourt8 my       times that
Comdmloners*    Courts are of llnlted jurlsdlotlon   only an&
am without   any ponrr  eroept thosr cOni8rred upon them
expressly  or by naoessary tiplioationr El Paso County f.
Elam, 106 3. w. (ad) 393; Howard T. Eendorson County, 116
s, ‘Is.[ad) 479t Hill County v. Styant, 864 9. XI 5801
Contra. court 0r mdlson County v. ::allaoe,15 S. W. (26) 535.
We shall attempt to deternine whether the Conmisslonerrr*
Court ha8 the neoeeaary authority to direat this eXp+ndltuI'e.
f-
                                              ,,   -   ~, _~,.~ ~.                        ..-.
                                                                               .~
     .
                                                                                    353


         Xouorable F.   J.   Yore,   Page 5


                   In Our opinion the raOt8 abore stated and ati8WUBdto
         be true would support a flndlng of the Conmlssloners~ Court
         that the employees in the sswim3 room, as well aa those reoelr-
         ing the artfo~er of olothlag, are 80 needy and dependent as to
         oome within the authority prorlded in section 11. of Artlole 23S1,
         ~8'Yi88dCiVil %iltUt@S.

                    COn8ib8ring the hwitarlan     pur;pose OS this statute,
         we do not believe  it should be given a SereM~Md     lIteraL oon-
         8truotlon. Rathsr,   lt Should be &ven at least a f&lrly llbanl
         oon8truotlon to the end that its wholly desirable purposes    ehall
         at batit be po8slbla or aohl8rem8nt. The,oounty*tigeneral fund
         has ft.8 sareguardr. Seation 9, ArtlcLe 8, or the;Con8tltutlon,
         limits the ad rtiorem tax for &W3ral oounty purpOee8 to twenty-
         fire oents on the hundred dollars valuatfon, and it mag also be
          rsnuaed that the county oommI8sloners will be fIxgal and careful
         !n making euoh e~ndltures.      We do not believe that the statute
         was meant to requlra a man to be reduoed to pauperism In the
         starkest neanlni;OZ the word before aaefstacoe my be ertsndad
         to him.
                   These proJeot8 known as Vi.P. A. sewing roOm aotually
         dispense aid in two torm8: (I) Ulreot aid to those who reoelTe
         the garzents, and (2) Indirect aid In the way or employment for
         the vmmefioperatic the tnacbinrr, Article 2351 does not rspuire
         the arslstanoe to be given in any artloular manner. In many
         instanoer it will be moh mre whoP 88~8 and dewlrabt8 for it
         to be glvbn in the nature or employment.
                    !&rthermore, wo do not believe that a oo&ty*a abllga-
         tlon to extend ala is naoeaearily destroyed the momect the
         Federal Governmnt gfYe8 its   aesistanoe. rhere IS nothIn% t0
         prevent the oounty from providing ror a part of suoh supcart,
         the Federal  Government aleo oontrlbutlng. Xi the Comrnleaionars~
         Court find8 that those to whom the clothes are given are deptin-
         dent upon public relief, elth8r direct or lndlreot, ror llvln&
         &eoeseltles, or that the sewing room employees would probably
         beooue aubjetota of dlreot teller II the proJeots should br
         terminated, in our opinion the oontribution rec,usatedof the
         Oounty may be zad8. our oplnlon, or aoume, would be to the
         Wntrary if tho i%XtImf88fOMr8 * Court fin&S that suoh facts aro
         not  true.
                                                                   354


Ronorable P. J. Moss, Page 4


          This opinion is in aoaord with our conference opinion
No. 3099, whfoh we believe to be oorreot. Our opinion No.
O-2333 was gireo upon an inaompfets atatenentand understanding
of the faots and is withdrawn, and llkewlse that part of opinion
No. O-1972, holding that oomisoioners~ courts may not purohaee
or rent sewing mahines for use in suoh ii. F. A. sewlag roomd.
                               Youra very thlly ,,




            APPROVErJUL 3, 1940


            ATTORNEY GEKERAL OF TEXAS


          i-~,                             ~